Title: Mercy Otis Warren to Abigail Adams, 1 December 1776
From: Warren, Mercy Otis
To: Adams, Abigail


     
      Plimouth Dec. 1st. 1776
     
     It is A Long time since I had the Happiness of hearing from my Braintree Friends. Dos my dear Mrs. Adams think I am Indebted a Letter. If she dos Let her Recollect A Moment and she will find she is mistaken. Or is she so wholly Engrossed with the Ideas of her own Happiness as to think Little of the absent. Why should I Interrupt for a moment if this is the Case, the Vivacity and Cheerfulness of Portia Encircled by her Children in full health (her kind Companion sharing this felicity,) to Look in upon her Friend in this hour of solitude, my Husband at Boston, my Eldest son abscent, my other four at an Hospital Ill with the small pox, my Father on a bed of pain Verging fast towards the Closing scene, no sisters at hand nor Even a Friend to step in and shorten the tedious hour. I feel with the poet, ’poor is the Friendless Master of a World.’ But before I quit talking of myself I must tell you that the Lovely Image of Hope still spreads her silken Wing, and Resting on her pinion I sooth myself into tranquility and peace amidst this Group of painful Circumstances. A few days will make a very material Change in the feelings of my Heart. It may be filled with the Highest sentiments of Gratitude for the preservation and Recovery of my Children, with their Father siting by my side partaking the Delight. Or! I May—My pen trembles. I have not the Courage to Reverse the scene. I Leave the Theme, When you in unison with my soul shall Have Breathed a sigh that your Friend may be prepared for Every designation of providence.
     I was Greatly Disappointed that you and Mr. Adams did not Come to Plimouth. Can Neither the General, the Marine nor the Superiour Court, Draw him from his own fire side. Well, Let him Indulge there a Little Longer and the Court of Conscience will do more than all, for I know he Reverences Her awful Tribunal. How is his Health, how are his spirits. What dos he think of the surrender of Fort Washington. Twenty other things I want to ask. If you were both to write me a Good Long Letter it would not more than satisfy my Curiosity and my Wishes. But if the acknowlegements of Gratful Esteem will make any Returns you may be assured of them with the most Cordial sincerity from Your unfeigned Friend,
     
      Mercy Warren
     
     
      PS I hope Mr. Warren will Return on Wensday by whom you will not Fail to send a Certain Copey of A Letter of no Consequence to any body but your Friend.
      Mrs. Lothrop has just steped in and desires her Regards to you. Most of her Connexions in town are at the Hospital. Neer a hundred persons are now under Innoculation.
     
    